Citation Nr: 1027151	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  04-30 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
headaches.  

2.  Entitlement to service connection for a chronic bilateral 
foot disorder manifested by numbness/tingling claimed as the 
result of herbicide exposure.  

3.  Entitlement to service connection for a chronic right hip 
disorder to include osteoarthritis claimed as the result of 
herbicide exposure.  

4.  Entitlement to service connection for a chronic respiratory 
disorder to include bronchitis claimed as the result of herbicide 
exposure.  

5.  Entitlement to service connection for a chronic skin disorder 
claimed as the result of herbicide exposure.  

6.  Entitlement to service connection for a chronic disability 
manifested by abnormal hairiness claimed as the result of 
herbicide exposure.  

7.  Entitlement to service connection for a chronic abdominal 
disorder to include a stomach disorder claimed as the result of 
herbicide exposure.  

8.  Entitlement to service connection for a chronic urinary 
disorder claimed as the result of herbicide exposure.  

9.  Entitlement to service connection for a chronic fatigue 
disorder claimed as the result of herbicide exposure.  

10.  Entitlement to service connection for a chronic eye disorder 
to include light sensitivity claimed as the result of herbicide 
exposure.  

11.  Entitlement to a compensable disability evaluation for the 
Veteran's bilateral high frequency hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1966 to December 
1968.  The Veteran served in the Republic of Vietnam.  He was 
awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Montgomery, 
Alabama, Regional Office (RO) which determined that new and 
material evidence had not been received to reopen the Veteran's 
claim of entitlement to service connection for headaches; denied 
service connection for bilateral foot numbness/tingling claimed 
as the result of herbicide exposure, right hip pain claimed as 
the result of herbicide exposure, depression with mood swings and 
memory loss claimed as the result of herbicide exposure, 
bronchitis claimed as the result of herbicide exposure, a skin 
disorder claimed as the result of herbicide exposure, abnormal 
hairiness claimed as the result of herbicide exposure, a chronic 
abdominal disorder to include a stomach disorder claimed as the 
result of herbicide exposure, urinary discomfort claimed as the 
result of herbicide exposure; fatigue claimed as the result of 
herbicide exposure, and light sensitivity claimed as the result 
of herbicide exposure; and denied an increased disability 
evaluation for the Veteran's high frequency hearing loss 
disability.  In August 2003, the Veteran submitted a notice of 
disagreement (NOD).  In July 2004, the RO issued a statement of 
the case (SOC) to the Veteran and his accredited representative.  
In August 2004, the Veteran submitted an Appeal to the Board (VA 
Form 9) from the August 2003 rating decision.  

In October 2006, the Columbia, South Carolina, Regional Office 
established service connection for Type II diabetes mellitus 
associated with herbicide exposure; assigned a 20 percent 
evaluation for that disability; established service connection 
for left eye background retinopathy, left eye posterior cortical 
cataracts, and right eye subcapsular cataracts; assigned a 10 
percent evaluation for those disabilities; and effectuated the 
awards as of October 17, 2005.  In November 2007, the RO denied 
service connection for posttraumatic stress disorder (PTSD), 
impotence, chronic obstructive pulmonary disease (COPD), and a 
post-operative prostate disorder.  

In January 2008, the RO determined that new and material evidence 
had been received to reopen the Veteran's claim of entitlement to 
service connection for headaches and denied the claim on the 
merits.  In June 2008, the Veteran submitted a NOD with the 
November 2007 rating decision.  In February 2009, the Veteran was 
issued a SOC which addressed the issues of service connection for 
PTSD, impotence, COPD, and a post-operative prostate disorder.  
In April 2009, the Veteran submitted an Appeal to the Board (VA 
Form 9) from the denial of service connection for PTSD and 
erectile dysfunction.  In April 2009, the RO granted service 
connection for PTSD claimed as depression with mood swings and 
memory loss; assigned a 50 percent evaluation for that 
disability; and effectuated the award as of November 27, 2002.  
In October 2009, the RO granted service connection for erectile 
dysfunction; assigned a noncompensable evaluation for that 
disability; granted special monthly compensation based on the 
loss of use of a creative organ; and effectuated the awards as of 
July 28, 2009.  

As to the issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to service 
connection for headaches, the Board is required to consider the 
question of whether new and material evidence has been received 
to reopen the Veteran's claim without regard to the RO's 
determination in order to establish the Board's jurisdiction to 
address the underlying claim and to adjudicate the claim on a de 
novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran did not submit a timely substantive appeal from the 
denial of service connection for both COPD and a post-operative 
prostate disorder.  Therefore, the Board does not have 
jurisdiction over those issues and they will not be addressed 
below.   

The issues of entitlement to service connection for chronic 
migraine, a chronic right hip disorder, a chronic respiratory 
disorder, a chronic skin disorder, a chronic disability 
manifested by abnormal hairiness, a chronic abdominal disorder, a 
chronic urinary disorder, a chronic fatigue disorder, and a 
chronic eye disorder are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department of 
Veterans Affairs (VA) will notify the Veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  In September 1981, the RO denied service connection for 
headaches.  The Veteran was informed in writing of the adverse 
decision and his appellate rights in September 1981.  In February 
1982, the Veteran submitted a NOD with the rating decision.  

2.  In March 1982, the RO issued a SOC to the Veteran and his 
accredited representative.  The Veteran did not perfect a timely 
substantive appeal from the September 1981 rating decision.  

3.  The documentation submitted since the September 1981 rating 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim.  

4.  Service connection is currently in effect for PTSD, Type II 
diabetes mellitus; left eye background retinopathy, left eye 
posterior cortical cataracts, and right eye subcapsular 
cataracts; high frequency hearing loss disability; left wrist 
shell fragment wound scar residuals; and erectile dysfunction.  

5.  The Veteran has been objectively shown to exhibit chronic 
bilateral lower extremity diabetic neuropathy.  

6.  The Veteran's bilateral sensorineural hearing loss disability 
has been objectively shown to be productive of no more than 
bilateral Level II hearing impairment for VA purposes.


CONCLUSIONS OF LAW

1.  The September 1981 RO decision denying service connection for 
headaches is final.  New and material evidence sufficient to 
reopen the Veteran's service connection for headaches has been 
presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1103 (2009).

2.  Chronic bilateral lower extremity diabetic peripheral 
neuropathy was incurred proximately due to or as the result of 
the Veteran's Type II diabetes mellitus.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a), 3.326(a) (2009).  

3.  The criteria for a compensable evaluation for the Veteran's 
high frequency hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 4.85, Diagnostic Code 
6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  The notice must be provided to 
a claimant before the initial unfavorable RO decision on a claim 
for VA benefits.  In reviewing the Veteran's application to 
reopen his claim of entitlement to service connection for 
headaches and his claims of entitlement to both service 
connection for a bilateral foot disorder and an increased 
evaluations for his bilateral hearing loss disability, the Board 
observes that the RO issued VCAA notices to the Veteran in April 
2002, May 2003, March 2004, June 2004, September 2004, November 
2005, February 2006, May 2008, and September 2009 which informed 
him of the evidence generally needed to support an application to 
reopen a claim of entitlement to service connection, a claim of 
entitlement to service connection, a claim of entitlement to an 
increased evaluation, and the assignment of an evaluation and 
effective date for an initial award of service connection; what 
actions he needed to undertake; and how the VA would assist him 
in developing his application and claims.  The April 2002 VCAA 
notice was issued prior to the August 2003rating decision from 
which the instant appeal arises.  
The VA has attempted to secure all relevant documentation to the 
extent possible.  The Veteran was afforded multiple VA 
examinations for compensation purposes.  The examination reports 
are of record.  The Veteran was scheduled for two hearings before 
a Veterans Law Judge.  He subsequently cancelled the hearings.  
There remains no issue as to the substantial completeness of the 
Veteran's application and claims.  All relevant facts have been 
developed to the extent possible.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2009).  Any duty imposed on the VA, including the duty to assist 
and to provide notification, has been met as set forth above.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 
05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Shinseki v. Sanders, 556 U.S. ___ 
(2009).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement (NOD) 
within one year of the date of mailing of the notification of the 
initial review and determination of a Veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon the 
same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2009).  

A.  Prior RO Decision

In September 1981, the RO denied service connection for headaches 
as the inservice diagnostic testing reflected no headache-related 
abnormalities.  The Veteran was informed in writing of the 
adverse decision and his appellate rights in September 1981.  In 
February 1982, the Veteran submitted a NOD with the rating 
decision.  In March 1982, the RO issued a SOC to the Veteran and 
his accredited representative.  The Veteran did not perfect a 
timely substantive appeal from the September 1981 rating 
decision.  

The evidence considered by the RO in formulating its September 
1981 rating decision may be briefly summarized.  The report of 
the Veteran's November 1968 physical examination for service 
separation notes that the Veteran complained of headaches of 
unknown etiology.  In his April 1981 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the Veteran reported 
that he experienced headaches while in the Republic of Vietnam.  
The report of a May 1981 VA examination for compensation purposes 
states that the Veteran presented a history of having "rather 
severe headaches" while in Vietnam; being told that he had 
migraine; and post-service treatment for chronic migraine.  The 
Veteran was diagnosed with "headache, probably vascular or 
migraine."  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).  

The Court has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of other 
evidence already present in the record.  In determining whether 
new and material evidence has been submitted, the Board must 
consider the specific reasons for the prior denial.  Evans v. 
Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence submitted since the December 1998 RO decision 
denying service connection consists of photocopies of the copies 
of the Veteran's service treatment records, VA clinical and 
examination documentation, private clinical documentation, Social 
Security Administration (SSA) documentation, and written 
statements from the Veteran, his spouse, and his associates.  The 
report of a July 2003 VA examination for compensation purposes 
states that the Veteran presented a history of migraine since 
1967 for which he was being treated with prescribed medication.  

The Board finds that the report of the July 2003 VA examination 
for compensation purposes constitutes new and material evidence 
in that it is of such significance that it raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection when considered with previous evidence of record.  As 
new and material evidence has been received, the Veteran's claim 
of entitlement to service connection for headaches is reopened.


III.  Bilateral Foot Disorder

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  The Court has clarified 
that service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Service connection is currently in effect for PTSD, Type 
II diabetes mellitus; left eye background retinopathy, left eye 
posterior cortical cataracts, and right eye subcapsular 
cataracts; high frequency hearing loss disability, left wrist 
shell fragment wound scar residuals, and erectile dysfunction.  

At a July 2008 VA examination for compensation purposes, the 
Veteran was diagnosed with bilateral lower extremity sensorimotor 
peripheral neuropathy.  The examiner opined that:

It is the opinion of the examiner that the 
Veteran's numbness/tingling of feet is as 
least as likely as not (50/50 probability) 
caused by or a result of the Veteran's 
service-connected diabetes mellitus Type 2.  
One of the most common complications of 
diabetes is diabetic neuropathy.  ...  Nerve 
damage from diabetes is called diabetic 
neuropathy.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran has been 
diagnosed by a VA examiner with bilateral lower extremity 
diabetic peripheral neuropathy secondary to his service-connected 
Type II diabetes mellitus.  Given the absence of any competent 
evidence to the contrary, the Board concludes that service 
connection for chronic bilateral lower extremity diabetic 
peripheral neuropathy is now warranted.  


IV.  Hearing Loss Disability

A.  Historical Review

The Veteran's service treatment records noted that the Veteran 
was diagnosed with bilateral hearing loss disability.  In 
September 1981, the RO established service connection for high 
frequency hearing loss disability; assigned a noncompensable 
evaluation for that disability; and effectuated the award as of 
April 7, 1981.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  Disability evaluations for 
bilateral defective hearing range from noncompensable to 100 
percent based on the degree of organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by a pure tone audiometry test in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  
Specifically, "an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a pure tone audiometry test."  The rating schedule 
establishes eleven auditory acuity levels designated from Level I 
for essentially normal auditory acuity to Level XI for profound 
deafness.  Hearing tests will be conducted without hearing aids, 
and the results of above-described testing are charted on Table 
VI and Table VII.  The evaluations derived from the rating 
schedule are intended to make allowance for improvement by 
hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  

Exceptional patterns of hearing impairment are to be evaluated in 
accordance with the provisions of 38 C.F.R. § 4.86 (2009).  That 
regulation states that:

  (a)  When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will 
determine the Roman numeral designation for 
hearing impairment from either Table VI or 
Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.  

  (b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral. That numeral 
will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated 
separately.  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).  

At the June 2003 VA audiological examination for compensation 
purposes, the Veteran complained of progressive hearing loss 
disability.  On contemporaneous audiological evaluation, the 
Veteran exhibited pure tone thresholds in decibels as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT
 
25
40
65
75
LEFT
 
25
55
65
70

Speech audiometry revealed bilateral speech recognition ability 
of 90 percent.  The Veteran was diagnosed with mild to severe 
bilateral sensorineural hearing loss disability.  

At a July 2008 VA audiological examination for compensation 
purposes, the Veteran complained of progressive hearing loss 
disability.  He reported that his inability to hear instructions 
and to understand people affected his occupational functioning 
and daily activities.  On contemporaneous audiological 
evaluation, the Veteran exhibited pure tone thresholds in 
decibels as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT
 
25
35
55
80
LEFT
 
30
50
55
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 percent in the left ear. The 
Veteran was diagnosed with mild to severe bilateral sensorineural 
hearing loss disability.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran's 
bilateral sensorineural hearing loss disability has been shown to 
be productive of no more than bilateral Level II hearing for VA 
purposes.  The Veteran's audiometric results do not necessitate 
the application of the provisions of 38 C.F.R. § 4.86 (2009).  
Such findings merit a noncompensable evaluation.  

In the absence of objective evidence of greater than Level II 
hearing in either ear, the Board concludes that a compensable 
evaluation is not warranted for the Veteran's high frequency 
hearing loss disability at any time during the relevant period.  
The Veteran's hearing loss disability falls squarely within the 
criteria of 38 C.F.R. § 4.85.  Therefore, the Board finds that 
referral for an evaluation on an extra- schedular basis is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2009).  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  


ORDER

The Veteran's application to reopen his claim of entitlement to 
service connection for headaches is granted.  

Service connection for chronic bilateral lower extremity 
peripheral neuropathy is granted.  

A compensable evaluation for the Veteran's bilateral hearing loss 
disability is denied.  




REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for a chronic headache disorder 
to include migraine is to be determined following a de novo 
review of the entire record.  

The Veteran asserts that service connection is warranted for 
chronic migraine, a chronic right hip disorder, a chronic 
respiratory disorder, a chronic skin disorder, a chronic 
disability manifested by abnormal hairiness, a chronic abdominal 
disorder, a chronic urinary disorder, a chronic fatigue disorder, 
and a chronic eye disorder as the claimed disorders were either 
initially manifested during his wartime service; are secondary to 
his presumed herbicide exposure while in the Republic of Vietnam; 
and/or are etiologically related to his service-connected 
disabilities.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

Initially, the Board observes that: the Veteran served with the 
Army in the Republic of Vietnam; he was awarded the Combat 
Infantryman Badge; and service connection has been established 
for left wrist shell fragment wound scar residuals.  The 
Veteran's claims have not been considered under the provisions of 
38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran has not been afforded a recent VA examination for 
compensation purposes which addresses whether the Veteran's 
chronic migraine is etiologically related to his inservice 
headache complaints.  

VA clinical documentation dated in May 1999 notes that the 
Veteran presented a history of right hip pain of three years' 
duration.  A contemporaneous VA X-ray study of the hips notes 
minimal osteoarthritic changes.  The Veteran has not been 
afforded a VA examination for compensation purposes which 
addresses whether the Veteran's right hip osteoarthritis is 
etiologically related to either the rigors of his inservice 
combat experiences or his service-connected chronic bilateral 
lower extremity diabetic peripheral neuropathy.  

A January 2001 private treatment record conveys an impression of 
reactive airway disease with asthmatic bronchitis or adult-onset 
asthma was advanced.  The report of a July 2003 VA examination 
for compensation purposes states that the Veteran had chronic 
bronchitis.  The Veteran has not been afforded a VA examination 
for compensation purposes which addresses whether the Veteran's 
chronic respiratory disorder is etiologically related to this 
inservice combat experiences.  

A July 2002 VA treatment record reflects that the Veteran was 
diagnosed with gastroesophageal reflux disease.  A May 2003 VA 
outpatient treatment record notes that the Veteran was diagnosed 
with a hiatal hernia.  The Veteran has not been afforded a VA 
examination for compensation purposes which addresses whether the 
Veteran's chronic gastrointestinal disabilities is etiologically 
related to his inservice combat experiences or service-connected 
disabilities.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
an additional evaluation would be helpful in resolving the issues 
raised by the instant appeal.  

The accredited representative have advanced contentions which may 
be reasonably construed as informal applications to reopen the 
Veteran's claims of entitlement to service connection for both 
COPD and a post-operative prostate disorder.  The Board finds 
that the issues of whether new and material evidence has been 
received to reopen the Veteran's claims of entitlement to COPD 
and a post-operative prostate disorder are inextricably 
intertwined with the certified issues of entitlement to service 
connection for a chronic respiratory disorder and a chronic 
urological disorder, respectively.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has jurisdiction of 
the issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the RO in the 
first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's chronic migraine.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
headache disorder had its onset during 
active service; is etiologically related to 
the Veteran's inservice headaches, combat 
experiences, duties in the Republic of 
Vietnam, and presumed Agent Orange 
exposure; is otherwise related to active 
service; and/or is etiologically related to 
and/or increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  
Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

2.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's chronic right hip 
disorder.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic right 
hip disorder had its onset during active 
service; is etiologically related to the 
Veteran's combat experiences, duties in the 
Republic of Vietnam, and presumed Agent 
Orange exposure; is otherwise related to 
active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
bilateral lower extremity diabetic 
peripheral neuropathy and other 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's chronic 
respiratory disorder.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
respiratory disorder had its onset during 
active service; is etiologically related to 
the Veteran's combat experiences, duties in 
the Republic of Vietnam, and presumed Agent 
Orange exposure; is otherwise related to 
active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's claimed chronic 
skin disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic skin 
disorder had its onset during active 
service; is etiologically related to the 
Veteran's combat experiences, duties in the 
Republic of Vietnam, and presumed Agent 
Orange exposure; is otherwise related to 
active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's claimed chronic 
disability manifested by abnormal 
hairiness.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  If no chronic 
disability manifested by abnormal hairiness 
is identified, the examiner should 
specifically state that fact.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
disability manifested by abnormal hairiness 
had its onset during active service; is 
etiologically related to the Veteran's 
combat experiences, duties in the Republic 
of Vietnam, and presumed Agent Orange 
exposure; is otherwise related to active 
service; and/or is etiologically related to 
and/or increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

6.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's chronic abdominal 
disorder.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
abdominal disorder had its onset during 
active service; is etiologically related to 
the Veteran's combat experiences, duties in 
the Republic of Vietnam, and presumed Agent 
Orange exposure; is otherwise related to 
active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  
7.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's chronic urinary 
disorder.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
urinary disorder had its onset during 
active service; is etiologically related to 
the Veteran's combat experiences, duties in 
the Republic of Vietnam, and presumed Agent 
Orange exposure; is otherwise related to 
active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

8.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's claimed chronic 
fatigue disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If no 
chronic fatigue disorder is identified, the 
examiner should specifically state that 
fact.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
fatigue disorder had its onset during 
active service; is etiologically related to 
the Veteran's combat experiences, duties in 
the Republic of Vietnam, and presumed Agent 
Orange exposure; is otherwise related to 
active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

9.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's claimed chronic 
eye disorder manifested by light 
sensitivity.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If no 
chronic disability manifested by light 
sensitivity is identified, the examiner 
should specifically state that fact.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic eye 
disorder had its onset during active 
service; is etiologically related to the 
Veteran's combat experiences, duties in the 
Republic of Vietnam, and presumed Agent 
Orange exposure; is otherwise related to 
active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
left eye background retinopathy, left eye 
posterior cortical cataracts, right eye 
subcapsular cataracts, and other 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

10.  Then adjudicate the issues of whether 
new and material evidence has been received 
to reopen the Veteran's claims of 
entitlement to both COPD and a chronic 
post-operative prostate disorder.  The 
Veteran and his accredited representative 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The issues are not on 
appeal unless there is a NOD and a 
substantive appeal as to the issue.  

11.  Then adjudicate the Veteran's 
entitlement to service connection for a 
chronic headache disorder to include 
migraine on a de novo basis and 
readjudicate the issues of service 
connection for a chronic right hip disorder 
to include osteoarthritis claimed as the 
result of herbicide exposure, a chronic 
respiratory disorder to include bronchitis 
claimed as the result of herbicide 
exposure, a chronic skin disorder claimed 
as the result of herbicide exposure, a 
chronic disability manifested by abnormal 
hairiness claimed as the result of 
herbicide exposure, a chronic abdominal 
disorder to include a stomach disorder 
claimed as the result of herbicide 
exposure, a chronic urinary disorder 
claimed as the result of herbicide 
exposure, a chronic fatigue disorder 
claimed as the result of herbicide 
exposure, and a chronic eye disorder to 
include light sensitivity claimed as the 
result of herbicide exposure with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.310(a) (2009); the Federal Circuit's 
decision in Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); and the Court's 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995).  

If any benefit sought on appeal remains 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious 
handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


